Citation Nr: 0329294	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  00-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for a right knee 
disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for anterior 
metatarsalgia, claimed as left foot pain.  

5.  Entitlement to service connection for tinnitus.  

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from February 1969 to 
December 1972.  Thereafter, the veteran had inactive duty 
training and active duty for training as a member of the 
National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, of 
which the veteran was notified in June 1999.  In this 
decision, the RO denied service connection for bilateral 
hearing loss, tinnitus, anterior metatarsalgia, and bilateral 
disabilities of the knee.  The RO also declined to reopen the 
veteran's claim for service connection for hypertension.  The 
veteran responded with a timely Notice of Disagreement.  He 
was sent a Statement of the Case, and he then perfected his 
appeal.  

The issues of entitlement to service connection for tinnitus 
and bilateral hearing loss will be the subject of this 
decision, and the remaining issues will be the subject of the 
remand to follow.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent medical evidence has been presented 
demonstrating that the veteran has bilateral hearing loss 
resulting from acoustic trauma sustained during inactive duty 
training.  

3.  Competent medical evidence has been presented 
demonstrating that the veteran has tinnitus resulting from 
acoustic trauma sustained during inactive duty training.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during military 
service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.385 (2003).  

2.  Tinnitus was incurred during military service.  
38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the Board's full grant 
of the benefits sought, no prejudice results to the veteran 
based on consideration of his appeals at this time.  

I.  Service connection - Bilateral hearing loss

The veteran seeks service connection for bilateral hearing 
loss.  Service connection may be awarded for a current 
disability arising from a disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  The term 
active military service includes any period of active duty 
for training or inactive duty training during which the 
appellant was disabled from an injury incurred in the line of 
duty.  38 U.S.C.A. § 101(24) (West 2002).  As with any claim, 
when there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

For the VA purposes, impaired hearing will be considered to 
be a disability when: the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
are 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2003).  On VA examination in January 1999, 
the examiner diagnosed moderate to moderately severe 
sensorineural hearing loss of the right ear and mild to 
moderate sensorineural hearing loss of the left ear.  

Of record is a February 2000 report from the veteran's Army 
National Guard unit confirming acoustic trauma sustained 
while participating in weapons firing exercises in August 
1998.  According to a September 1999 medical statement from 
M.S.G., M.D., a private physician, the veteran's bilateral 
sensorineural hearing loss "is most consistent with noise 
induced sensorineural hearing loss and with the patient's 
history of exposure to rifle fire."  

Based on the above, and in light of the lack of contradictory 
evidence, the Board finds that service connection for 
bilateral hearing loss is warranted.  The medical evidence of 
record confirms a bilateral sensorineural hearing loss that 
likely resulted from acoustic trauma sustained during 
military training.  

II.  Service connection - Tinnitus

The veteran seeks service connection for tinnitus.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2003).  The term active military service 
includes any period of active duty for training or inactive 
duty training during which the appellant was disabled from an 
injury incurred in the line of duty.  38 U.S.C.A. § 101(24) 
(West 2002).  As with any claim, when there is an approximate 
balance of positive and negative evidence regarding any 
matter material to the claim, the claimant shall be given the 
benefit of the doubt.  38 U.S.C.A. § 5107 (West 2002).  

On behalf of his claim, the veteran has submitted a February 
2000 report from his Army National Guard unit indicating that 
on August 6-7, 1998, the veteran was on inactive duty 
training.  At that time, he participated in weapons firing 
exercises, and sustained acoustic trauma to his ears.  After 
seeking medical attention, tinnitus, post traumatic (acoustic 
trauma), was diagnosed.  This document was signed by an 
"Acting Health Systems Specialist."  

Also of record is a January 1999 VA examination report 
confirming ongoing tinnitus.  The examiner traced the 
commencement of the veteran's tinnitus to acoustic trauma 
sustained on the rifle range in August 1998.  

Based on the above, and in light of the lack of contradictory 
evidence, the Board finds that service connection for 
tinnitus is warranted.  The medical evidence of record 
confirms that the veteran sustained acoustic trauma to his 
ears during military training, resulting in of tinnitus.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  

Entitlement to service connection for bilateral tinnitus is 
granted.  


REMAND

The veteran has perfected appeal of the denial of service 
connection for anterior metatarsalgia and bilateral knee 
disabilities, as well as the denial of his application to 
reopen his claim for service connection for hypertension.  
However, in his October 2003 statement to the Board, he 
stated "I am only interested in my appeal for the ball of my 
left foot [anterior metatarsalgia], hearing loss, and 
tinnitus."  Prior to the rendering of a decision by the 
Board, the veteran may withdraw his appeal of an issue.  
However, in the present case, the veteran's October 2003 
letter is ambiguous as to whether he wishes to withdraw the 
issues of service connection for a bilateral knee disability 
and his request to reopen his claim for service connection 
for hypertension.  Therefore, a remand is required in order 
to determine if these issues are still within the 
jurisdiction of the Board.  

The Board also observes that subsequent to the January 2000 
Statement of the Case, the veteran was not afforded a 
subsequent Supplemental Statements of the Case regarding the 
issues on appeal, although additional medical evidence 
pertinent to his appeal was been received, including a 
January 2000 VA medical examination report of the veteran's 
feet.  In such circumstances, the agency of original 
jurisdiction is obligated to provide a Supplemental Statement 
of the Case to the veteran and his representative, if any.  
See 38 C.F.R. § 19.31 (2003).  Because this action has not 
yet been accomplished, a remand is required in order for the 
veteran to be afforded proper procedural development.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO should contact the veteran and 
determine which issues on appeal, if any, 
he wishes to withdraw from consideration 
by the Board.  

2.  After the forgoing development has 
been completed to the extent possible, as 
well as any other development deemed 
necessary by the RO after review of the 
record, the RO should review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
are fully satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent..  See 
also 38 C.F.R. § 3.159 (2002).

3.  Thereafter, the RO should again 
consider the veteran's claims on appeal 
in light of all additional evidence added 
to the record subsequent to the January 
2000 Statement of the Case.  If the 
benefits sought on appeal remains denied, 
the appellant and his representative 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



